         CASE 0:20-cr-00282-PJS-ECW Doc. 43 Filed 01/04/21 Page 1 of 1




                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF MINNESOTA
                                   Criminal No. 20-282(2)(PJS/ECW)


UNITED STATES OF AMERICA,                      )
                                               )
                      Plaintiff,               )
                                               )
              v.                               ) DEFENDANT’S MOTION FOR DISCLOSURE OF
                                               ) STATEMENTS OF CO-DEFENDANTS OR
Victor Devon Edwards,                          ) UNINDICTED ALLEGED CO-CONSPIRATORS
                                               )
                      Defendant.               )


       Defendant Victor Edwards, by and through his attorney, respectfully moves the Court,
pursuant to Rule 16(c) of the Federal Rules of Criminal Procedure and the authority of Bruton v.
United States, 391 U.S. 123 (1968) for an order as follows:

       1. Compelling the Government to give notice and disclosure of intent to use or refer to,
          and/or introduce into evidence at trial the statements or confessions of any co-
          defendant or unindicted co-conspirator, together with a designation of which
          statement or confessions the Government plans to so utilize; and
       2. Granting the Defendant leave to file motion for severance, suppression, and/or in
          limine as indicated by the Government’s response and a review of the relevant
          Bruton materials.

This motion is based on the indictment, the records and files in the above-entitled action, and
any and all other matters which may be presented prior to or at the time of the hearing of this
motion.


Dated: January 4, 2021                         Respectfully submitted,

                                               __/s/Catherine Turner_______
                                               Catherine Turner (MN#0349057)
                                               Attorney for Defendant
                                               P.O. Box 19607
                                               Minneapolis, MN 55419
                                               (612) 361-4895
                                               catherine@catherineturnerlaw.com
